957 So. 2d 89 (2007)
Edward THURMAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-4480.
District Court of Appeal of Florida, Fifth District.
May 11, 2007.
Rehearing Denied June 7, 2007.
Edward Thurman, Sanderson, pro se.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
We deem the instant petition for writ of certiorari to be a notice of appeal and, finding no error, we affirm.
AFFIRMED.
PALMER, TORPY and LAWSON, JJ., concur.